DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cookware”, the “automated robotic system”, the “cookware gripping mechanism”, the “thermal insulation”,  the “adjustment screw”, the “locking nut”, and the “digital meter” must be shown or the feature(s) canceled from the claim(s). It is not clear from the drawings how the device shown fits into any cooking or robotic system of any kind. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is not clear from the meager specification how the device shown fits into any cooking or robotic system of any kind, or how it was intended to be used.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 7, the phrase “said parts” lacks positive antecedent basis. In line 10 of the same claim, the phrase “said strain gage load cells” is also indefinite, because only one load cell was previously mentioned; how many load cells are there?
In claim 7, line 3, the phrase “the robotic arm” lacks positive antecedent basis. In line 6 of the same claim, the phrase “the cookware gripping mechanism” lacks positive antecedent basis. In line 14 of the same claim, the phrase “said strain gage load cells” is also indefinite, because only one load cell was previously mentioned; how many load cells are there?
The dependent claims are indefinite for depending on an indefinite base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US PGPub # 2009/0151081). With respect to claim 1, the preamble is not considered to be limiting. When reading the preamble in the context of the entire claim, the recitation “for cookware weight management in automated robotic systems” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The Wu reference discloses a strain gage load cell (40)1;  a stationary base (11); and a pivot axis (¶ 0022); wherein, the said parts are free to rotate above the said pivot with the axis of the said pivot being parallel to the load-cell cross-section (See Figs. 7 & 8); and wherein, the said strain gauge load cells (40) are utilized as a force transducer for converting a force Such as tension, compression, pressure, or torque into an electrical signal translating into readable values which is reflected on a digital meter (¶ 0029).
	With respect the claim 5, the load is clearly intended to be measured accurately, when the pedal (20) is tilted to its final angle.
	Claim 6 seems to be met by Figures 7 & 8.

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US PGPub # 2009/0151081). With respect to claim 7, the preamble is not considered to be limiting. When reading the preamble in the context of the entire claim, the recitation “[for] accurately measure cookware, in robotic systems deploying single/multiple axes motion system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The Wu reference discloses incorporating the weighing device2 fixed to the robotic arm (20) with a stationary base (11) and a strain gage load cell (40)3; providing a pivot (¶ 0022) wherein, the axis of the pivot is parallel to the load-cell cross section (Figs. 7 & 8); providing a strain gage load cell (40) with the gripping mechanism (52) having rotational degree of freedoms (bars 52 seem to be capable of spinning); wherein, the said strain gauge Joad cell (40) acts as a hard stop limiting the rotation around the said pivot axis (see Figure 8); measuring the change in output voltage and converting the voltage fluctuation into readable values, wherein, the strain gage cells acts as a force transducer converting the forces into a readable electrical signal (¶ 0029).
With respect the claim 10, the load is clearly intended to be measured accurately, when the pedal (20) is tilted to its final angle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub # 2009/0151081) in view of Natio et al (US # 5,929,390). The Wu reference says nothing about insulation, but it was well known that strain gages were sensitive to temperature variations, so it was known to insulate strain gage load cells as a precaution as shown by Natio (Col. 10, ll. 50-64), it would have been obvious to the ordinary practioner to insulate the load cell of Wu using any know insulating material.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub # 2009/0151081) in view of Saxl (US # 3,602,866). Equipping a load cell with an adjustable screw or nut & bolt as an overload stop to protect the load cell from damage was known as shown by the example of Saxl (Col. 6, ll. 35-43), and would have been an obvious modification to make to the apparatus of Wu to protect the load cell. The exact degree of the rotational limit angle would have been obvious to find through routine trial and error.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 6,166,336 (Odiet) shows a pivoting load cell (2) in a robotic system with an adjustable stop (15,29). US # 4,815,548 (Inoue et al) show a pivoting load cell (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the Wu reference does not expressly mention the phrase “strain gage load cell”, Figures 7 & 8 clearly show a standard shear beam load cell inserted into the end of the hollow pedal 20, which would need to have strain gages attached to it in order to be operative. See the abstract of US # 3,602,866 (Saxl) for example.
        2 The term “cookware” is deemed to be meaningless as it is not defined, describes, nor shown anywhere in the specification.
        3 Although the Wu reference does not expressly mention the phrase “strain gage load cell”, Figures 7 & 8 clearly show a standard shear beam load cell inserted into the end of the hollow pedal 20, which would need to have strain gages attached to it in order to be operative. See the abstract of US # 3,602,866 (Saxl) for example.